TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 25, 2015



                                      NO. 03-15-00224-CV


                Namken Construction, Inc. and Brandon Namken, Appellants

                                                 v.

                     Jeffrey Anderson and Cynthia Anderson, Appellees




        APPEAL FROM 428TH DISTRICT COURT OF HAYS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY CHIEF JUSTICE ROSE


This is an appeal from the judgment signed by the district court on November 5, 2014. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellants shall pay all costs relating to

this appeal, both in this Court and the court below.